           Case 1:16-cr-00034-RGA Document 7 Filed 10/18/18 Page 1 of 2 PageID #: 24
PROB120
(6/05)


                                 UNITED STATES DISTRICT COURT
                                                                for

                                                             Delaware


                                           Request for Summons and
                                    Modification of the Conditions or Term of
                                                  Supervision

Name of Offender: Marquis A Lopez

Case Number: 0311 I : l 6CR00034-00 I


 ame of Sentencing Judicial Officer: Honorable Gregory M. Sleet

Date of Original Sentence: 03/ l l /2016

Original Offense:
Possession with Intent to Distribute Heroin
Possession of a Firearm in Furtherance of a Drug Trafficking Crime


Original Sentence: Prison I08M. TSR 48M

Type of Supervision: TSR                                                 Date Supervision Commenced: 06/08/2018



                                              PETITIONING THE COURT
The U.S. Probation Office presented Mr. Lopez with the opportunity to waive the Modification Hearing and agree to the proposed
modification of his conditions of supervision. However, he declined to agree. Since the offender did not waive his right to a
hearing, this probation officer requests that a summons be issued and a hearing held to modify the conditions of supervision as
follows:
        The offender shall participate in the Location Monitoring Program for a period of 90 days, utilizing GPS monitoring,
        and shall abide by all technology requirements. The offender is restricted to his residence (Home Detention) at all
        times except for employment, education, religious services, medical, substance abuse, mental health treatment,
        attorney visits, court appearances, court ordered obligations, or other activities approved by the probation officer.
        The offender shall follow all the program rules and pay all or part of the costs of participation in the location
        monitoring program as directed by the Court and/or officer.



                                                             CAUSE
The probation officer believes that the action requested above is necessary for the following reasons:


Standard Condition #4: The defendant shall support his dependents and meet other family responsibilities.

Mr. Lopez has two juvenile sons who reside with him, as Mr. Lopez is their primary caregiver. Both of Mr. Lopez's sons are under
the supervision of the Delaware Department of Youth Rehabilitative Services (YRS/juvenile probation). As part of their conditions of
supervision, his sons were ordered to have no contact within a six-block radius of the intersection of West 2nd Street and Claymont
Street, in Wilmington, DE. One of Mr. Lopez's sons was supervised utilizing GPS monitoring.
              Case 1:16-cr-00034-RGA Document 7 Filed 10/18/18 Page 2 of 2 PageID #: 25
PROB 12D
(6/05)


On 10/02/ 18, Mr. Lopez took his sons into the no contact area past their curfew and without the permission of the YRS office. This
act, in addition to other violations, led to the incarceration of Mr. Lopez's sons. On 10/12/ 18, this officer interviewed Mr. Lopez
regarding the no contact order, and he reaffirmed that he knew about it. However, he stated that their mother lives in that area, and
they should be able to see their mother. On 10/16/18, Mr. Lopez's sons were found to have violated the terms of their sentence in
New Castle County Family Court.

Standard Condition #7: The defendant shall not purchase, possess, use, distribute, or administer any controlled substance or any
paraphernalia related to any controlled substances, except as prescribed by a physician.

On 09/10/18, Mr. Lopez submitted to a drug test at the United States Probation Office, that yielded a positive result for marijuana.
Mr. Lopez signed an admission form and verbally admitted to this officer to regularly using marijuana since August 2018. Mr.
Lopez insisted that the use would not continue, and he was informed that further noncompliance would result in a sanction.

On 09/29/18, Mr. Lopez was cited by Wilmington Police Department (WPD) for possession of marijuana. The police report states
that WPD conducted a motor vehicle stop on Mr. Lopez, and his son was a passenger in the vehicle. During the vehicle stop, Mr.
Lopez admitted to the officer that he was in possession of marijuana. A subsequent search of the vehicle resulted in the discovery of
four grams of marijuana.

On 10/01/18, this officer spoke to Mr. Lopez regarding the incident, and he admitted to the possessing marijuana. He further stated
that he told the officer that the marijuana belonged to him, so his son would not get into any trouble.

Standard Condition #11: The defendant shall notify the probation officer within seventy-two hours of being arrested or questioned
by a law enforcement officer.

On 09/01 / 18, Mr. Lopez was cited by Delaware River and Bay Authority with failure to maintain and failure to have insurance. Mr.
Lopez did not report the incident to this officer until 09/1 0/1 8, beyond the required seventy-two hours .


                                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on           / O/    , //   ~



                                                                          U.S. Probation Officer


THE COURT ORDERS:

D        No action.
D        The issuance of a summons.
D        Other:




                                                                                         Signature of Judicial Officer


                                                                                                      Date
